DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 1/27/2021 has been entered.  Claims 2, 10-11 and 14-16 have been canceled.  Claims 21-26 have been added.  Applicant’s amendment and corresponding arguments, see Pages 12-15, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the claim has been withdrawn.
Allowable Subject Matter
Claims 1, 3-9, 12-13 and 17-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable for requiring:
“…wherein the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion and the one or more marks are formed on the reference surface, and 
a surface of the or each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire radial direction, 
wherein the height continually increases from an innermost end to an outermost end in the tire radial direction of the or each mark.”

The closest prior art of record, Shinobu (JP 3652809 B2), discloses a tire sidewall portion (10 in Figure 1B) provided with a mark indicating portion having one or more marks (“T” in Figures 1A-1B), wherein the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion (Figure 1B, paragraph 0019; contour line 13 is normal to the sidewall 10), and a surface of each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire radial direction (Figure 1B, paragraph 0019; height H1 is higher than height H2 of the mark).  However, Shinobu fails to teach the height of each mark continually increasing from an innermost end to an outermost end in the tire radial direction with respect to the reference surface.  As shown in Figures 1A-1B, each mark (T) is inclined with respect to the reference surface (contour line 13); however, the reference surface of Shinobu is understood to be a single point on the sidewall normal to the contour line.  Hence, the height of each mark with respect the point normal to contour line does not show a continually increase from an innermost end to an outermost end in the tire radial direction.
Another reference, Zimmer (US 2006/0032569 A) is referenced for disclosing a mark (indicia 4) positioned on a base portion (raised sidewall surface 6A in Figure 2A) projecting from the surface of the tire sidewall (2).  By providing the mark on a raised surface of the sidewall, adhesion of the mark thereon and durability can be improved (paragraphs 0090, 0040-0044; adhesion promotors can be applied thereon to the projecting surface).

Claims 3-9, 12-13 and 17-20 are allowable at least for depending on claim 1.
Claim 22 is allowable for requiring:
“…the mark indicating portion is provided with a plurality of small protruding portions on either the reference surface or the surface of the or each mark, 
each of the small protruding portions is a rib-shaped protrusion having a trapezoidal cross section..., 
the rib-shaped protrusions are arranged in a non-parallel manner, and 
an average value of a maximum value and a minimum value of the distance between the rib-shaped protrusions adjacent to each other is in a range of from 10 to 800 micro meters.”
As discussed above, Shinobu discloses a tire sidewall provided with a mark indicating portion having one or more marks (“T” in Figures 1A-1B), wherein the mark indicating portion comprises a reference surface provided on a surface of the sidewall portion (Figure 1B, paragraph 0019; contour line 13 is normal to the sidewall 10), and a surface of each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire radial direction (Figure 1B, paragraph 0019; height H1 is higher than height H2 of the mark).  However, Shinobu neither teaches nor suggests the mark indicating portion is provided with rib-shaped protrusions being arranged in a non-parallel manner, and having an average value of the distance between the rib-shaped protrusions adjacent to each other is in a range of from 10 to 800 micro meters.
Muhlhoff (US 2012/0227879) is referenced for disclosing protrusions (tufts 21 in Figure 1) on a surface of tire marking (11) to improve the visualization of a marking (paragraphs 0003, 0005, 0007; the tufts trap incident light on the surface thereon producing a contrasting effect on the marking).  Each of the protrusions are rib-shaped (blades 22 in Figure 2 of Muhlhoff) and are arranged parallel to each other or in a non-parallel manner (as shown in Figure 2, paragraph 0016 of Muhlhoff).  Applicant argues, see Page 16, one of ordinary skill in the art would not look 
Claim 23 is allowable at least for depending on claim 22.
Claim 24 is allowable for requiring:
“…wherein the mark indicating portion comprises a base portion projecting from a surface of the sidewall portion at a constant height to form a reference surface on which the one or more marks are provided, and 
a surface of the or each mark is inclined with respect to the reference surface in a direction in which a height thereof increases from one side to the other side in a tire radial direction.”
As discussed above with respect to claim 1, Zimmer discloses a mark (indicia 4) positioned on a base portion (raised sidewall surface 6A in Figure 2A) projecting from the adhesion promotors can be applied thereon to the projecting surface).  However, Zimmer relates to providing a raised surface of the mark in order to improve the mark’s durability (e.g. to protect against abrasion).  Hence, providing each mark with an inclined surface would inherent go against the intention of the raised surface as each mark would further be projected outwardly.  In fact, as shown in Figures 1-2, each mark is planar and follows the contour of the sidewall.  Furthermore, each mark and raised surface requires the use of adhesion promotors to integrate the marks to the raised surface (paragraphs 0090, 0040-0044), wherein Shinobu teaches each mark in formed integral to the tire sidewall.  As discussed in the current application, a tire sidewall structure having an inclined mark continuously increasing in the tire radial direction with respect to a reference surface improves the legibility of the mark by giving a contrast between the surfaces of the mark and its reference surface (Pages 01-02 of the current Specification).
Claims 25-26 is allowable at least for depending on claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196.  The examiner can normally be reached on Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JACOB T MINSKEY/Primary Examiner, Art Unit 1748